This is a companion case to that of Texas  Pacific Railway Co. v. J. A. Bufkin, decided by this court July 12th, 1929, opinion reported in19 S.W.2d 343. The instant suit grows out of a shipment of live stock over the same carriers, but at a different time, and involves a different time of arrival at destination, but the acts of negligence complained of are substantially the same. A comparison of the records and the briefs in the respective cases discloses that the same propositions of law are advanced by the appellant in each case, and appellee has not answered these propositions by submitting any brief of the questions raised. The controlling propositions were fully discussed in the opinion in the former case, and what was there said is equally applicable in the disposition of the questions of law presented here.
For the reasons there assigned for reversing the judgment of the trial court in the earlier case, the judgment of the trial court in the instant case is reversed, and the cause remanded for another trial. It is so ordered.
 *Page 68